

114 S1238 IS: Annual Report on United States Contributions to the United Nations Act
U.S. Senate
2015-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1238IN THE SENATE OF THE UNITED STATESMay 7, 2015Mr. Lee (for himself, Mr. Barrasso, Mr. Cotton, Mr. Cornyn, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Enzi, Mr. Hatch, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Kirk, Mr. Perdue, Mr. Portman, Mr. Roberts, Mr. Sessions, Mr. Sasse, Mr. Sullivan, Mr. Tillis, Mr. Thune, Mr. Vitter, Mr. Grassley, Mr. Risch, Mr. Scott, Mr. Wicker, and Ms. Ayotte) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo provide for an accounting of total United States contributions to the United Nations.
	
 1.Short titleThis Act may be cited as the Annual Report on United States Contributions to the United Nations Act. 2.Report on United States contributions to the United Nations (a)In generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Director of the Office of Management and Budget shall submit to Congress a report on all assessed and voluntary contributions, including in-kind, of the United States Government to the United Nations and its affiliated agencies and related bodies during the previous fiscal year.
 (b)ContentThe report required under subsection (a) shall include the following elements:
 (1)The total amount of all assessed and voluntary contributions, including in-kind, of the United States Government to the United Nations and United Nations affiliated agencies and related bodies.
 (2)The approximate percentage of United States Government contributions to each United Nations affiliated agency or body in such fiscal year when compared with all contributions to such agency or body from any source in such fiscal year.
 (3)For each such contribution—
 (A)the amount of the contribution;
 (B)a description of the contribution (including whether assessed or voluntary);
 (C)the department or agency of the United States Government responsible for the contribution;
 (D)the purpose of the contribution; and
 (E)the United Nations or United Nations affiliated agency or related body receiving the contribution.
					(c)Scope of
 initial reportThe first report required under subsection (a) shall include the information required under this section for the previous five fiscal years.
			(d)Public
 availability of informationNot later than 14 days after submitting a report required under subsection (a), the Director of the Office of Management and Budget shall post a public version of the report on a text-based, searchable, and publicly available Internet website.